Title: General Orders, 27 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Monday April 27th 1778.
Simsbury—Solon. Scott.


Lieutt Coll Fleury is to act as Sub-Inspector and will attend the Baron Stuben ’till Circumstances shall admit of assigning him a Division of the Army—Each Sub-Inspector is to be attended daily by an Orderly-Serjeant

drawn by turns from the Brigades of his own Inspection that the necessary orders may be communicated without delay.
A few Continental Lottery Tickets to be sold at the Orderly-Office—The drawing of the Lottery will commence the first of next month.
